Not for Publication in West's Federal Reporter
                  Citation Limited Pursuant to 1st Cir. Loc. R. 32.3

          United States Court of Appeals
                          For the First Circuit


No. 02-1078

                                UNITED STATES,

                                    Appellee,

                                         v.

                             CHARLES WILKERSON,

                          Defendant, Appellant.


          APPEAL FROM THE UNITED STATES DISTRICT COURT

                 FOR THE DISTRICT OF MASSACHUSETTS

              [Hon. Nancy Gertner, U.S. District Judge]


                                      Before

                     Cyr, Senior Circuit Judge,
                  Lynch and Lipez, Circuit Judges.




     William A. Hahn and Hahn & Matkov on brief for appellant.
     Michael J. Sullivan, United States Attorney, and Theodore B.
Heinrich, Assistant U.S. Attorney, on brief for appellee.



                             December 31, 2002
              Per Curiam.           The government has moved for summary

disposition in this direct criminal appeal filed by Charles

Wilkerson.        We        grant    the       motion        and   summarily        affirm

Wilkerson's conviction and sentence.

              Although Wilkerson argues that the district court

erred in concluding that it lacked the authority to depart

downward      based    on    Wilkerson's         extraordinary         childhood       and

family     circumstances,            we       need     not     reach       that     issue.

Wilkerson's sentence was required by statute to be not less

than ten years' imprisonment, 21 U.S.C. § 841(b)(1)(B), and ten

years    is   what     he    received.           See    U.S.S.G.       §    5G1.1(c)(2)

("sentence may be imposed at any point within the applicable

guideline range, provided that the sentence . . . is not less

than any statutorily required minimum sentence"); see also

United States v. Rodriguez, 938 F.2d 319, 320 (1st Cir. 1991)

(vacating 57 month prison sentence because it contravened 60

month statutory minimum sentence and U.S.S.G. § 5G1.1(c)(2)).

There are no circumstances in this case which would allow the

district      court    to    impose       a    sentence       below    the    statutory

minimum.      See United States v. Ahlers, 305 F.3d 54, 59 (1st

Cir. 2002) (discussing 18 U.S.C. §§ 3553(e) and (f)).

              Wilkerson also claims that the district court abused

its discretion in denying his second motion for a new trial.

The   four     pieces       of   allegedly           newly     discovered         evidence


                                           -2-
proffered by Wilkerson involved cumulative impeachment evidence

of   a   government    witness.       In   light   of    the   substantial

impeachment evidence already used against that witness and the

strong    evidence    against   Wilkerson,    cumulative       impeachment

evidence, specifically an undisclosed portion of the witness's

prior grand jury testimony, did not result in any prejudice to

Wilkerson in violation of the Jencks Act, 18 U.S.C. § 3500(b),

and therefore, did not warrant a new trial.             See United States

v. Izzi, 613 F.2d 1205, 1213 (1st Cir. 1980).             Similarly, that

undisclosed     portion   of    the    witness's    prior      grand   jury

testimony, as well as other cumulative impeachment evidence

regarding the dismissal of a prior traffic violation, did not

result in any prejudice to Wilkerson in violation of Brady v.

Maryland, 373 U.S. 83 (1963), and therefore, did not warrant a

new trial. See United States v. Rosario-Peralta, 199 F.3d 552,

559-60 (1st Cir. 1999).         Likewise, evidence of the witness's

prior    drug   involvement     and    post-trial       loan   application

constituted cumulative impeachment evidence, and therefore, did

not result in any prejudice to Wilkerson to warrant a new trial

under Fed. R. Crim. P. 33.            See United States v. Gonzalez-

Gonzalez, 258 F.3d 16, 20, 23 (1st Cir. 2001).

            The judgment of the district court is summarily

affirmed.    Loc. R. 27(c).




                                   -3-